Name: Commission Regulation (EC) No 646/94 of 23 March 1994 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/ 14 Official Journal of the European Communities 24. 3. 94 COMMISSION REGULATION (EC) No 646/94 of 23 March 1994 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas 100 000 tonnes of durum wheat, held by the Greek intervention agency, should be put up for sale for export ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 1 00 000 tonnes of durum wheat to be exported to Algeria. 2. The regions in which the 1 00 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation. Article J The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93 , until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0. Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 6 April 1994 at 13 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 13 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 25 May 1994. 4. The tenders shall be lodged with the Greek intervention agency. Article 5 The Greek intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993 , p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (") OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 331 , 2. 12. 1988 , p. 1 . 24. 3 . 94 Official Journal of the European Communities No L 80/15 ANNEX I (tonnes) Place of storage Quantity Magnisia 20 316 Chalkidiki 1 890 Kavala 2 090 Serres 8 563 Evrou 1 203 Rodopi 904 Kilkis 452 Thessaloniki 3 635 Larisa 25 878 Xanthi 10 080 Kastoria 2 056 Giannitsa 4 500 Pieria 8 621 Trikala 420 Imathia 751 Kozani 640 Fthiodida 8 005 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency (Regulation (EC) No 646/94) 1 2 3 4 5 6 7 Tender Consignment Quantity No No (tonnes) Offer price (ECU/tonne) 0 Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 (Attention : Messrs Thibault and Brus)) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15.